Examiner’s Statement of Reason for Allowance 
	
1.	Claims 1-16 are allowed.

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20200344007 and CN 107431596 either individually or in combination fail to teach a wireless receiver and a method for a user device of a wireless network to correct a corrupted message comprising receiving a first message comprising message elements, each message element modulated according to a modulation scheme, the modulation scheme comprising one or more amplitude levels, one or more phase levels, and one or more states, each state modulated according to one of the amplitude levels and one of the phase levels, respectively, determining that the first message is corrupted; determining a modulation quality for each message element of the first message, the modulation quality related to a difference between an amplitude of the message element and an amplitude level of the modulation scheme, or to a difference between a phase of the message element and a phase level of the modulation scheme, or both; determining which message elements have modulation quality lower than a threshold value; determining a portion of the first message, the portion containing all of the message elements having modulation quality lower than the threshold value; and transmitting a retransmit request message comprising a retransmit portion indicator to the base station, the retransmit portion indicator indicating the portion.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466